Name: 80/118/EEC: Commission Decision of 20 December 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of the Netherlands of expenditure incurred during 1977 on aids and premiums relating to the modernization of farms (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-05

 Avis juridique important|31980D011880/118/EEC: Commission Decision of 20 December 1979 on the reimbursement by the Guidance Section of the EAGGF to the Kingdom of the Netherlands of expenditure incurred during 1977 on aids and premiums relating to the modernization of farms (Only the Dutch text is authentic) Official Journal L 028 , 05/02/1980 P. 0031****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 145 , 13 . 6 . 1977 , P . 43 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . COMMISSION DECISION OF 20 DECEMBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE KINGDOM OF THE NETHERLANDS OF EXPENDITURE INCURRED DURING 1977 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/118/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/390/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE KINGDOM OF THE NETHERLANDS TO IMPLEMENT DIRECTIVE 72/159/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 18 OF THE SAID DIRECTIVE ; WHEREAS THE KINGDOM OF THE NETHERLANDS HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 1977 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS ; WHEREAS THIS APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM AND IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ) AND ALSO WITH THE PAYMENTS ON ACCOUNT WHICH CAN BE AGREED ; WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF FL 63 211 319.85 BROKEN DOWN AS FOLLOWS : - UNDER ARTICLE 8:FL 46 518 921.48 - UNDER ARTICLE 10:FL 113 664.65 - UNDER ARTICLE 11 : - - UNDER ARTICLE 12:FL 3 981 863.00 - UNDER ARTICLE 13:FL 12 596 870.72 HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVE 72/159/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 25 % THEREOF , I.E . FL 15 802 829.96 ; WHEREAS A PAYMENT ON ACCOUNT OF FL 11 852 125.56 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 21 ( 3 ) OF DIRECTIVE 72/159/EEC AND OF ARTICLE 4 ( 1 ) OF DECISION 74/581/EEC ; WHEREAS A BALANCE OF FL 3 950 704.40 SHOULD THEREFORE BE GRANTED TO THE MEMBER STATE ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE KINGDOM OF THE NETHERLANDS DURING 1977 IN RESPECT OF AID AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS SHALL BE FL 15 802 829.96 . THE BALANCE OF THE CONTRIBUTION , I.E . FL 3 950 704.40 , SHALL BE PAID TO THE KINGDOM OF THE NETHERLANDS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT